DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to the claims are acknowledged. New claims 96 and 97 are also acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 85-87, 89-92, 96 and 97 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 85, the recitation: “a reaction vessel configured to contain a polymer solution and generate polymer reactions in at least two stages to produce multimodal polymers, wherein each of the at least two stages yields a polymer with distinct characteristics” is unclear. 
The claimed vessel is not structurally defined with any specific structural elements. It is unclear how the claimed vessel can be referenced a reaction vessel; let alone labeled a reaction vessel somehow designed to contain a polymer solution and generate polymer reactions in at least two stages to produce multimodal polymers, wherein each of the at least two stages yields a polymer with distinct characteristics. 
It is unclear how the claimed vessel is structurally capable of generating polymer reactions in at least two stages and capable of producing multimodal polymers, wherein each of the at least two stages yields a polymer with distinct characteristics. 
Clearly, a polymer solution is not a claimed subject matter. The claim also does not add any structural specificity to the claimed vessel. 
Applicant appears to attempt to further define the claimed vessel in relationship to how applicant intends for the respective elements to be used or function with the unclaimed polymer solution. Applicant further attempt to define the vessel with respect to how applicant intends for the vessel to operate. 
The structure of a device is not defined or further structurally limited by applicant’s intended use/function of the device and is not defined or further structurally limited by applicant’s intended use/function of the device with other unclaimed element(s). 
In response to applicant’s remark in page 8, the examiner notes to applicant that the specifics of the disclosure will not be read into the claims. 
Any container capable of hosing a solution meets the claimed vessel. The same rational applies to claim 91. It is unclear how the claimed vessels are labeled reaction vessels. It is unclear how the claimed vessel is structurally capable of generating polymer reactions in at least two stages, let alone in at least one of the at least two stages.
Regarding claims 85, 86 and 92, the term "actively" in the phrase “… actively control…” is a relative term which renders the claim indefinite.  The term "actively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The examiner respectfully submits that the scope of the claimed term “actively” is unclear since it is unclear what applicant means by actively controlling something. The disclosed invention is directed towards an automated computerized reaction monitoring system. It appears that the monitoring and controlling is inherently always performed, i.e. actively. However the term “actively” in the claim does not provide a standard for ascertaining the requisite degree of actively, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention
In addition, the examiner respectfully submits that the reaction may be monitored passively, however controlling cannot be performed passively. The examiner suggests applicant delete the term.   
In response to applicant’s remark in page 8, the examiner notes to applicant that the claims do not recite “active control.” 
Regarding claim 85, the controller limitation, the recitation “multi-modal polymers” renders the claim unclear because it is not clear if the recitation is referencing the multi-modal polymers recited in line 3 of the claim or applicant means something else. 
Note: The structure of a device is not defined or further structurally limited by applicant’s hypothetical use of the device. Proper and conventional phrases to incorporate a controller/processor process limitation(s) with patentable weight into an apparatus claim are for e.g., “a controller/processor configured to/for” and “a controller/processor programmed to/for…” for performing an active process step(s)/scheme(s), i.e. for performing steps of... (not merely directed towards statements of objectives; and/or intended result/use/function of the recited structural elements). 
The apparatus claim must also positively claim: structures that are controlled by the controller (e.g. a device which receives an output from the controller, i.e. a control move/input from the controller); and/or structures responsible for sending signals to the controller (input to the control system) upon analyzing a process parameter(s). The controller process limitations should clearly indicate which structure(s) is/are involved in the control scheme (e.g., a sensing device providing feed backs to the controller and a device being controlled); and should include the manner in which the structure(s) is/are intended to be controlled.
As currently presented, the controller clause merely recites applicant's intended purpose/function of the claimed device (controlling some polymerization reaction which did not take place). Mere statement of purpose/function can be resolved only on review of the entirety of the specification to gain an understanding of what the inventors actually invented and intended to encompass by the claim. It is unclear how the clause further structurally limits the claimed system. Here, the examiner is not stating that the claim can be interpreted in many ways; nor equating the breath of the claim with indefiniteness. The examiner is stating that the determination for the scope of the claim can be resolved only on review of the entirety of the record.
New claims 96 and 97 are purely worded as applicant’s intended function of the claimed device. 
The same applies to claims 86, 87 and 92. What does applicant mean by: allowing an operator to cause the controller to actively control the development of a predetermined reaction characteristic? Any computer with an inputting device such as keyboard meets the claimed interface. 
The recitation: “wherein the controller is further configured to determine a reaction trajectory based on the at least one reaction characteristic monitored by the detector, wherein the process control variable is modified based on the reaction trajectory determination” in claim 87 is purely worded as applicant's intended purpose/function of the claimed device. The claim does not recite anything about how the reaction trajectory is determined. How can the control be based on such a process element? 
The same rationale applies to claim 92. The claim does not recite anything about how the optimal cross-over second target trajectory is being determined. In addition, the term "optimal" is a relative term which renders the claim indefinite.  The term "optimal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What can be considered an optimal?  
Claim 92 recites the limitation "the changeover of a continuous reactor." There is insufficient antecedent basis for this limitation in the claim.
Claim 92 recites the limitation "the development of a first mode to a second mode." There is insufficient antecedent basis for this limitation in the claim.
Claim 92 recites the limitation "the second target trajectory." There is insufficient antecedent basis for this limitation in the claim. It is unclear what is being referenced by the limitation. Does applicant mean a second target trajectory; the optimal cross-over second target trajectory; or applicant means something else? 
Claim 90 is unclear. It is unclear how the claim can be considered further structurally limiting. An ACOMP system is not a claimed subject matter. The wherein clause, as currently recited does not further structurally define the claimed device. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 85-87, 89-92, 96 and 97 are rejected under 35 U.S.C. 103 as being unpatentable over Reed (WO 2016054138). 
Regarding claims 85-87, 89-92, 96 and 97, Reed discloses a system for producing a polymer(s) by performing polymer reactions in two stages in a reaction vessel to produce a polymer ([0050]: “… batch and semi-batch reactors involving multiple stages in a production process, e.g. a common scenario in the production of block copolymers is to run a reaction in a first phase to produce a first block, then switch to a second monomer in a second stage so that the second monomer continues to polymerize on to the first block, thus creating a di block copolymer); monitoring at least one reaction characteristic in at least one stage (Para.[0050], ...continuously monitoring the consumption of monomer at each stage, and/or MW or reduced or intrinsic viscosity...); actively controlling the development of a predetermined reaction characteristic by modifying at least one process control variable based on the at least one monitored reaction characteristic, during the production of the polymer in at least one of the at least two stages (Para.[0049], ...continuous monitoring allows the effects of adding reagents to be immediately detected and quantified, and to serve as a basis for subsequent reagent additions. In semi-batch reactors, temperature can also be changed as a process control variable...).
Reed further discloses that the system produces multimodal polymers in a reaction vessel (Abstract; Paras.[0049] and [0050], in semi-batch reactors, reagents are added into a reactor as the polymerization reaction proceeds...the subject matter of the present disclosure is especially useful for semi-batch reactors since continuous monitoring allows the effects of adding reagents to be immediately detected and quantified, and to serve as a basis for subsequent reagent additions. In semi-batch reactors, temperature can also be changed as a process control variable... in the case of both batch and semi-batch reactors involving multiple stages in a production process. For example, a common scenario in the production of block copolymers is to run a reaction in a first phase to produce a first block, then switch to a second monomer in a second stage so that the second monomer continues to polymerize on to the first block, thus creating a diblock copolymer. If a switch to a third monomer is made in a later stage a triblock copolymer will be produced, etc. By continuously monitoring the consumption of monomer at each stage, and/or Mw or reduced or intrinsic viscosity, will provide the information needed to make the controI decision to pass to the reaction with the monomer for the next block). 
The system further determines a reaction trajectory based on the at least one monitored reaction characteristic, where in the process control variable is modified based on the reaction trajectory determination in order to follow a target trajectory ([0049]; [0050]; and [0052]-[0060]: involving several steps in semi-batch reactor, reagent additions, in addition to temperature, quenching agent, and rate of stirring or agitation, can be process control variables). The procedure to actively control a polymerization reaction process can be as follows: A reaction and process trajectory for each relevant polymerization process characteristic is established. The relevant reaction and process characteristic(s) is/are measured using the ACOMP method, the values of the reaction and process characteristic(s) is/are compared to those that should be obtained according to the established, ideal trajectory (for control of one polymerization process characteristic or trajectories (in the case of control of more than one polymerization process characteristic). If there is a difference between the ideal trajectory, or trajectories, and the actual ACOMP monitored trajectory, the following steps are taken depending on whether a manual or automatic approach is utilized: Model-free, or model-dependent, Manual active approach... the change can be made by the human controller changing process variables such as, transferring reagents or other chemical components into the process vessel, changing temperature, stirring, or pressure; Model-free automatic approach; Model dependent automatic approach... the effect of the change on the trajectory, or trajectories is monitored over a defined time interval to assess whether the change to the one or more process characteristics produces the desired convergence of the current trajectory or trajectories with the ideal trajectory or trajectories. These steps are repeated to keep the reaction as close to the ideal, or desired trajectory, and until the reaction reaches its desired state of completion. Finally, for each reaction monitored and controlled...the reaction path, process variables changed and all other relevant ACOMP and reaction parameters are stored and used to train an intelligent machine learning algorithm. 
Reed does not explicitly disclose that the system includes detectors for detecting reaction characteristics in the vessel. However, Reed teaches monitoring and taking measurements of the reaction characteristics in the vessel. The examiner respectfully asserts that the polymer reaction monitoring system of Reed would have to be provided with detection means. Therefore, Reed inherently or at least obviously discloses one or more detectors to detect multiple reaction characteristics in the vessel. 
Reed does not explicitly disclose synthesizing particular polymers with distinct characteristics. However, one can choose to use the device od Reed in any chemical synthesis. As currently presented by the claims, the specifics of the reaction vessel are not claimed. Multi-modal polymers with distinct characteristic may be a natural/inherent outcome and not deliberate. 
The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.


Response to Arguments
Amendments to the claims are acknowledged.
Applicant's arguments have been fully considered but are moot in view of the new ground(s) of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        6/3/22